         Case 18-71373-BHL-13     Doc 9   Filed 12/20/18   EOD 12/20/18 02:03:09   Pg 1 of 1

                         UNITED STATES BANKRUPTCY COURT                        SF13210 (rev 02/2017)
                               Southern District of Indiana
                           101 NW M.L. King Jr. Blvd., Rm. 352
                                 Evansville, IN 47708
In re:

Larry R McCarty,                                            Case No. 18−71373−BHL−13
SSN: xxx−xx−7803        EIN: NA
   aka Larry Ray McCarty
   4808 North 1st Avenue
   Evansville, IN 47710
             Debtor.

                        NOTICE OF FILING OF CHAPTER 13 PLAN

A Chapter 13 Plan was filed on December 18, 2018, by Debtor Larry R McCarty. A copy
of this document is attached.

NOTICE IS GIVEN that any objection to the Chapter 13 Plan must be filed with the Court
at least 3 days prior to the 341 meeting date or by January 17, 2019, whichever is later.
Objections must comply with S.D.Ind. B−9013−1(d) and must be served on the attorney
for the debtor and the chapter 13 trustee.

If no objections are filed, the Court may confirm the plan without conducting an actual
hearing. Unresolved objections will be scheduled for hearing by the Court at a later date.

Dated: December 20, 2018                           Kevin P. Dempsey
                                                   Clerk, U.S. Bankruptcy Court
